          Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 1 of 7


 1   Paul J. Riehle (SBN 115199)                      Christine A. Varney (pro hac vice)
     paul.riehle@faegredrinker.com                    cvarney@cravath.com
 2   FAEGRE DRINKER BIDDLE                            Katherine B. Forrest (pro hac vice)
     & REATH LLP                                      kforrest@cravath.com
 3
     Four Embarcadero Center                          Gary A. Bornstein (pro hac vice)
 4   San Francisco, California 94111                  gbornstein@cravath.com
     Telephone: (415) 591-7500                        Yonatan Even (pro hac vice)
 5   Facsimile: (415) 591-7510                        yeven@cravath.com
                                                      Lauren A. Moskowitz (pro hac vice)
 6                                                    lmoskowitz@cravath.com
                                                      M. Brent Byars (pro hac vice)
 7
                                                      mbyars@cravath.com
 8                                                    CRAVATH, SWAINE & MOORE LLP
                                                      825 Eighth Avenue
 9                                                    New York, New York 10019
                                                      Telephone: (212) 474-1000
10                                                    Facsimile: (212) 474-3700
11                                                    Attorneys for Plaintiff and Counter-
                                                      defendant Epic Games, Inc.
12

13                            UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
15
     EPIC GAMES, INC.,                                Case No. 4:20-cv-05640-YGR-TSH
16

17                   Plaintiff, Counter-defendant, Case No. 4:11-cv-06714-YGR-TSH

18                       v.                           Case No. 4:19-cv-03074-YGR-TSH

19   APPLE INC.,                                 EPIC GAMES, INC.’S MOTION FOR
                                                 ADMINISTRATIVE RELIEF TO
20                   Defendant, Counterclaimant. ACCESS SEALED FILINGS IN
                                                 RELATED CASES
21
     IN RE APPLE IPHONE ANTITRUST                     Northern District Civil Local Rule 7-11
22   LITIGATION.
23                                                    Judge: Hon. Yvonne Gonzalez Rogers

24   DONALD R. CAMERON, et al.,

25                                      Plaintiffs,
26                       v.
27   APPLE INC.,
28
                                       Defendant.

            EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
     Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
            Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 2 of 7

 1          Although trial in Epic v. Apple has concluded, the parties in the related class actions

 2   continue to brief many issues that are, in Apple’s words, “fundamentally the same” as those the

 3   Court is considering in connection with its post-trial decision. (Cameron, Dkt. 379 at 23-24.)

 4   At Apple’s insistence, however, Epic is in the dark. Despite the Court’s statement during the

 5   Epic v. Apple trial that “One of the reasons why I ordered that class cert . . . be filed was so that

 6   I could see what they were saying, all of the developers beyond Mr. Sweeney who are in that

 7   class” (Trial Tr. 4084:10-12), Apple created a blockade by withholding the unredacted class

 8   certification filings from Epic, and demanding that the class plaintiffs follow suit. It is clear

 9   from the publicly available versions of the filings that Apple is making representations and

10   arguments to the Court about the proceedings in Epic v. Apple while simultaneously refusing to

11   provide Epic visibility into what is being said. Without leave to amend the Coordination Order,

12   which requires the sharing of expert disclosures, Apple has unilaterally taken the position that

13   “it is no longer appropriate to coordinate discovery efforts with Epic pursuant to the Court’s

14   [Coordination] Order”. (Bornstein Decl. ¶ 3, Ex. A.) Apple’s obstruction is prejudicial and

15   baseless. Epic respectfully requests that the Court grant Epic access to all unredacted filings by

16   Apple and the class plaintiffs in the related class actions.

17                                            BACKGROUND

18          The Coordination Order governing these related actions requires that “[f]uture

19   discovery requests, future responses to discovery requests, and future discovery produced in

20   response to such requests by parties and non-parties in any of the Related App Store Actions

21   shall be served on counsel for all parties in the Related App Store Actions.” (Cameron,

22   Dkt. 80, ¶ 2.) It also requires that “all disclosures made pursuant to Fed. R. Civ. P. 26(f) (i.e.,

23   initial disclosures and expert disclosures) shall also be served on counsel for all parties in the

24   Related App Store Actions.” (Id. ¶ 6 (emphasis added).) Consistent with the Coordination

25   Order, as well as the Amended Protective Orders in Epic v. Apple and the class actions (Epic v.

26   Apple, Dkt. 274; Pepper, Dkt. 381; Cameron, Dkt. 252), the parties in the related actions have

27   shared confidential information for nearly a year.

28          On June 1, 2021, shortly after the Epic v. Apple trial ended, the class plaintiffs in both


                                             -1-
               EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
      Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
             Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 3 of 7

 1   related actions filed their motions for class certification. (Pepper, Dkt. 441; Cameron,

 2   Dkt. 332.) As required by the applicable protective orders, the class plaintiffs made those

 3   filings under seal, with redacted versions made publicly available. On the morning of June 2,

 4   2021, after reviewing the public filings and seeing discussion of the record developed at the

 5   Epic v. Apple trial, Epic requested that the class plaintiffs provide unredacted copies of the

 6   class certification papers. The next day, Apple instructed the class plaintiffs not to provide

 7   those filings to Epic, notwithstanding that Epic already possesses all or nearly all the

 8   documents sought to be sealed or the confidential information the filings discuss. (Bornstein

 9   Decl. ¶ 4, Ex. B.) Apple stated that it “sees no reason or basis for Developer Plaintiffs to share

10   their sealed class certification submission with Epic’s counsel”, and insisted “that Consumer

11   and Developer Plaintiffs [in the related class actions] should not send any new materials to

12   Epic’s counsel” created or produced in connection with the related class actions—including all

13   filings and discovery. (Id.¶ 4, Ex. B.) Apple thereby unilaterally, and improperly, purported to

14   terminate the Court’s Coordination Order as it applies to Epic. 1

15           The parties exchanged letters and telephonically met and conferred, but Apple gave no

16   ground. (Id. ¶¶ 5, 6, 8, 9, Exs. C, D.) On August 10 and 11, 2021, Apple filed its oppositions

17   to the class certification motions and related materials. Epic requested Apple’s unredacted

18   filings on August 13, 2021, and Apple refused to provide them. (Id.¶ 11, Ex. F.)

19                                             DISCUSSION

20           Apple’s withholding of the full class certification filings is unjustifiable and prejudicial

21   to Epic. These filings address issues that overlap with the issues presented to the Court in the

22   Epic v. Apple trial. While that matter remains sub judice, Epic should be able to see what the

23   parties in the class actions are telling the Court, just as Apple can.

24           The parties in the class actions frequently cite Epic documents and witnesses,

25   characterize the trial record in Epic v. Apple, and use Epic as an example. The following

26

27       1
            Epic’s outside counsel possesses the unredacted copies of the Consumer Plaintiffs’ class
28   certification motion and the accompanying expert report found at Pepper, Dkt. No. 443, which
     the Consumer Plaintiffs provided before Apple issued its instruction on June 3, 2021. But
     Epic’s outside counsel does not have unredacted copies of any of the other sealed filings.

                                             -2-
               EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
      Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
             Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 4 of 7

 1   arguments by Apple are illustrative:

 2      •    “Plaintiffs launch fundamentally the same assault as did Epic on Apple’s business
 3           model—alleging that Apple monopolized a single-brand iOS app distribution market by

 4           requiring developers to sell iOS apps through the App Store, and seeking an order

 5           forcing Apple to provide a compulsory license to its IP.” (Cameron, Dkt. 379 at 23-24.)

 6      •    “Following roughly in the footsteps of Dr. Evans in the Epic case . . . Professor
 7           Economides proceeds to make a set of arbitrary assumptions regarding competitive

 8           entry and its consequences for operating profits that are unsupported by economic

 9           theory or evidence and employs them to come up with a completely indefensible

10           competitive benchmark rate. Professor Lafontaine’s description of Dr. Evans’ similar

11           analysis applies here as well: what Professor Economides ‘has produced in reality is an

12           algebraic exercise, not an economic analysis.’” (Schmalensee Decl. ¶ 82 (quoting

13           Lafontaine Written Direct ¶113, filed in Epic v. Apple).)

14      •    “Even with its below-cost commission, EGS can only attract developers with a spate of
15           incentives, like minimum guarantees, such that Epic’s 12% commission does not

16           accurately reflect its pricing.” (Pepper, Dkt. 479 at 11.)

17      •    “[T]he EGS commission rate [cannot] be divorced from Epic’s ‘Project Liberty’
18           campaign, including its litigation against Apple.” (Id. at 12.)

19           Similarly, Apple’s declarations in support of its class certification filings reveal that

20   many of the redacted materials are documents produced by Epic and deposition transcripts of

21   Epic’s witnesses. (See, e.g., Pepper, Dkt. No. 475 at 1-5 (attaching as support for Apple’s

22   filings four deposition transcripts of Epic witnesses and six Epic documents).) 2

23           Given the focus on Epic v. Apple in the unredacted portions of these filings, it is

24   reasonable to expect there is a similar focus in the redacted portions. And there is a lot of

25   redacted content. For example, Apple filed declarations from seven experts—four of whom

26
         2
            More broadly, Apple’s discovery strategy in the class actions appears to include re-
27   litigating Epic v. Apple. For instance, Apple recently moved to compel production of
28   communications between Epic’s counsel and the Developer Plaintiffs’ counsel. (Cameron,
     Dkt. 370 (Joint Letter Brief).) Apple has also pressed Microsoft to produce communications
     with Epic’s counsel and even with Epic’s experts. (Bornstein Decl. ¶ 7, Ex. E.)

                                             -3-
               EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
      Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
            Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 5 of 7

 1   were experts in Epic v. Apple—entirely under seal. (Pepper, Dkt. 478; Cameron, Dkt. 373.)

 2   Based on the language Epic is able to see in partially redacted copies containing Epic’s

 3   confidential information that Apple provided pursuant to Civil Local Rule 79-5(e), it is clear

 4   that several of the Apple experts who also testified in Epic v. Apple not only rely on their

 5   analyses and reports from that matter, but also inappropriately and repeatedly attempt to

 6   relitigate their disputes with Epic’s experts. Professor Schmalensee frequently purports to

 7   characterize the arguments Dr. Evans made in Epic’s case, both to criticize them and use them

 8   as a benchmark when discussing the views of class plaintiffs’ experts. (E.g., Schmalensee

 9   Decl. ¶ 78 (“I agree with Professor Elhauge that the way to avoid the inverse Cellophane

10   Fallacy, to which Dr. Evans fell victim, is to use an estimate of the competitive price rather

11   than the prevailing price.”).) Dr. Hitt repeatedly refers to his Epic v. Apple report and attempts

12   to defend his prior arguments. (E.g., Hitt Decl. ¶ 272.) And Drs. Hitt and Willig rely on a

13   study of Epic’s data that Dr. Hitt presented in Epic’s case. (Id. ¶¶ 257-259, App’x D ¶¶ 35-43;

14   Willig Decl. ¶¶ 132-135.) Epic is aware of these examples because they involve Epic’s

15   confidential information. But these four declarations contain numerous redactions (presumably

16   mostly for Apple confidential information), and Epic has no access at all to the declarations of

17   the remaining experts, two of whom (Mr. Malackowski and Dr. Rubin) testified in Epic v.

18   Apple. Epic is unambiguously entitled to these declarations.

19          Apple wishes to equate Epic with a run-of-the-mill third party in the related actions.

20   But that is neither the reality nor the law of the case, where discovery in these proceedings has

21   proceeded jointly under the Coordination Order—including the discovery that produced the

22   information Apple now seeks to hide from Epic. Because Apple (but not Epic) can access the

23   sealed versions of these filings, the parties are on unequal footing. Epic lacks the ability to

24   review for accuracy, or seek corrections of, the class action parties’ voluminous assertions

25   about Epic v. Apple and Epic’s business. By withholding this information from Epic, Apple

26   has manufactured circumstances where it can speak about Epic’s business and the Epic v. Apple

27   trial record under seal, and Epic has no ability to evaluate Apple’s assertions.

28          The prejudice to Epic is acute because Apple appears to have used its class certification


                                             -4-
               EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
      Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
             Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 6 of 7

 1   filings to relitigate arguments against Epic in a forum where Epic cannot respond or even view

 2   Apple’s arguments. For example, Apple cites the supposedly “uncontradicted” testimony from

 3   Tim Cook about the App Store’s P&Ls (Cameron, Dkt. 380 at 2), and an expert declaration of

 4   James Malackowski—who served as Apple’s IP expert in Epic v. Apple—to bolster Apple’s

 5   assertion that its App Store P&Ls are not “fully-burdened” (Pepper, Dkt. 479 at 16 n.3). Epic

 6   strongly disputed Mr. Cook’s testimony about the App Store P&Ls during trial in Epic v.

 7   Apple, and Mr. Malackowski’s declaration appears to contain an attempted rebuttal to the

 8   opinions offered by Epic’s accounting expert, Ned Barnes, about the App Store P&Ls. Even

 9   the redacted declarations Apple provided Epic pursuant to Civil Local Rule 79-5(e) reference

10   analyses of this topic and others that are either largely redacted or found in expert declarations

11   (including Mr. Malackowski’s) that Apple did not provide Epic for confidentiality review.

12           Not only is Apple’s position prejudicial to Epic, it is baseless. When asked during a

13   meet and confer what prejudice Apple may suffer if Epic reviewed the unredacted class action

14   filings, Apple suggested Epic might disclose the sealed information to others. Apple has no

15   basis to suggest Epic cannot be trusted to abide by the protective orders. Moreover, Epic

16   already has access to all or nearly all the information beneath the redactions through discovery.

17   Apple’s stated concern is pretextual.

18           Nor has Apple cited authority supporting its position. During meet and confers with

19   Epic, Apple cited two cases where parties sought new discovery after trial. See Aldridge ex rel.

20   United States v. Corp. Mgmt. Inc., 2021 WL 1521697, at *1 (S.D. Miss. Apr. 16, 2021); CPR

21   Assocs., Inc. v. Se. Pennsylvania Chapter of Am. Heart Ass’n, 1990 WL 200267, at *2 (E.D.

22   Pa. Dec. 3, 1990). Neither case involved a situation like this, where Epic seeks access to

23   unredacted filings in related cases to prevent Apple from prejudicing Epic in its own case.

24                                              CONCLUSION

25           For the foregoing reasons, Epic respectfully requests that the Court grant this Motion

26   and order that Epic be provided unredacted versions of all sealed filings by Apple and the class

27   plaintiffs in the related class actions.

28


                                             -5-
               EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
      Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
          Case 4:20-cv-05640-YGR Document 808 Filed 08/20/21 Page 7 of 7

 1

 2
     Dated: August 20, 2021            CRAVATH, SWAINE & MOORE LLP
 3
                                          Christine Varney (pro hac vice)
 4                                        Katherine B. Forrest (pro hac vice)
                                          Gary A. Bornstein (pro hac vice)
 5                                        Yonatan Even (pro hac vice)
                                          Lauren A. Moskowitz (pro hac vice)
 6                                        M. Brent Byars (pro hac vice)
 7
                                       FAEGRE DRINKER BIDDLE & REATH LLP
 8
                                          Paul J. Riehle
 9
                                       Respectfully submitted,
10
                                       By: /s/ Gary A. Bornstein
11                                          Gary A. Bornstein
12                                          Attorneys for Plaintiff and Counter-defendant
                                            Epic Games, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            -6-
              EPIC’S MOTION TO ACCESS SEALED FILINGS IN RELATED CASES
     Case Nos. 4:20-cv-05640-YGR-TSH; 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH
